Exhibit (j)(1) CONSENT OF ERNST & YOUNG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm under the caption “Financial Highlights” in the Prospectus and “Independent Registered Public Accounting Firm, Reports to Shareholders and Financial Statements” in the Statement of Additional Information for DWS Technology Fund, in Post-Effective Amendment Number 114 to the Registration Statement (Form N-1A, No. 2-36238) of DWS Securities Trust. We also consent to the incorporation by reference into the Statement of Additional Information of our report on the financial statements and financial highlights of DWS Technology Fund dated December 27, 2011 included in the Annual Report for the fiscal year ended October 31, 2011. /s/Ernst & Young LLP
